           Case 7:20-cr-00224-PMH Document 65 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 RESCHEDULING
v.                                                           :
                                                                 ORDER
                                                             :
Regina Cummings                                              :
                                                                 20 CR 224-3 (PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

        A Status Conference in this matter has been rescheduled to May 18, 2021, at

11:00am. with the possibility of this conference being converted to a Guilty Plea. The

conference will be held in Courtroom 520.


        Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The

questionnaire is located on the Court's Completing the questionnaire online and ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact Chambers if you do not

meet the requirements.


        Dated: March 17, 2021                          SO ORDERED:



                                                                   Philip M. Halpern, U.S.D.J
